The plaintiff below was given a judgment for divorce and by the order of the court the defendant was directed to pay certain alimony in support of the minor child, together with attorney fees, and by a motion duly verified, defendant in error alleges that the order has not been complied with. Under date of April 13, 1937, this court required the plaintiff in error to respond to the motion to dismiss and no response has been filed nor any excuse offered for such failure. Under the rule announced in Philpott v. Philpott, 164 Okla. 266,23 P.2d 641, the appeal should be dismissed, and it is so ordered.
OSBORN, C. J., BAYLESS, V. C. J., and BUSBY, PHELPS, and HURST, JJ., concur.